




--------------------------------------------------------------------------------

EXHIBIT 10.8


SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH PACIFICORP NAMED EXECUTIVE OFFICERS AND DIRECTORS


PacifiCorp's named executive officers (other than its Chairman of the Board of
Directors and Chief Executive Officer, William J. Fehrman) each receive an
annual salary and participate in health insurance and other benefit plans on the
same basis as other employees, as well as certain other compensation and benefit
plans described in PacifiCorp's Annual Report on Form 10-K. Mr. Fehrman is
employed by PacifiCorp's parent company, Berkshire Hathaway Energy Company
("BHE") and is not directly compensated by PacifiCorp. PacifiCorp reimburses BHE
for the cost of Mr. Fehrman's time spent on PacifiCorp matters, including
compensation paid to him by BHE, pursuant to an intercompany administrative
services agreement among BHE and its subsidiaries.


The named executive officers are also eligible to receive a cash incentive award
under PacifiCorp's Annual Incentive Plan ("AIP"). The AIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid in December. In addition to the AIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. The named executive officers are participants in PacifiCorp's
Long-Term Incentive Partnership Plan ("LTIP"). A copy of the LTIP is included in
Exhibit 10.15 to this Form 10-K.


Base salary for named executive officers for PacifiCorp's fiscal year ending
December 31, 2020 (excluding Mr. Fehrman) is shown in the following table:


Name and Title
 
Base Salary
 
 
 
Stefan A. Bird
 
$
365,000


President and Chief Executive Officer, Pacific Power
 
 
 
 
 
Gary W. Hoogeveen
 
350,000


President and Chief Executive Officer, Rocky Mountain Power
 
 
 
 
 
Nikki L. Kobliha
 
239,571


Vice President, Chief Financial Officer and Treasurer
 
 



Mr. Bird, Mr. Hoogeveen and Ms. Kobliha are also directors of PacifiCorp, but do
not receive additional compensation for their service as directors other than
what they receive as employees of PacifiCorp. Mr. Fehrman and Mr. Patrick J.
Goodman and Ms. Natalie L. Hocken are directors of PacifiCorp as well as
employees of BHE, but do not receive additional compensation for their service
as directors of PacifiCorp other than what they receive as employees of BHE.









